Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This communication is in response to the application filed on 10/02/2020 in which Claims 26-45 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/02/2020 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-45 of US patent No. 10798101. 
Claims 26-45 recite similar limitations as claims 1-20 of US No. 10798101 as follows: 
       Instant application
    US patent No. 10798101
    Claim 26. A system, comprising: at least one processor; and a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a data storage service in a cloud computing environment, wherein the data storage service is configured to: receive, via a control plane interface, a request to add a user group for a data instance in the cloud computing environment, wherein the user group is associated with a native security group for the data instance, and wherein the control plane interface is for managing the data instance and is separate from a data plane interface for accessing data of the data instance; create the user group for the data instance with a permission that determines an access level for the user group; receive a request to access the data instance via the data plane interface, wherein the request to access the data instance is associated with a member of the created user group; and 2allow performance of the request based, at least in part, on the created user group.  

Claim 27.




Claims 34 and 42.

Claim 1.  A system, comprising: at least one processor; and a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a data storage service, wherein the data storage service is configured to: receive, via a control plane interface, a request to add or update a control security group for a data instance in the data storage service that is associated with a native security group for the data instance, wherein the control plane interface provides a management interface for managing the data instance separate from a data plane interface for accessing data of the data instance; create or update the control security group for the data instance with a permission in the control security group that determines an access level of each member of the control security group without modifying the native security group; store the permission in the control security group created or updated according to the request for use in determining subsequent access to the data instance by a member of the control security group; and control access to the data instance via the data plane interface based, at least in part, on the control security group.

Claims 8 and 15.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10798101 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10798101) substantially discloses the subject matter of claim 26 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10798101).
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Miller U.S. Patent Application Publication 20080282326 A1 in view of Estberg U.S. Publication No. 20080059123 A1.
As to claim 26, Miller discloses a system, comprising: at least one processor; and a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a data storage service in a cloud computing environment, wherein the data storage service is configured to (Miller Pa. [0016]) [Processing unit 220 may include a processor, microprocessor, or other type of processing logic that may interpret and execute instructions. Main memory 230 may include a random access memory (RAM) or another type of dynamic storage device that may store information and instructions for execution by processing unit 220]: receive, via a control plane interface, a request to add a user group for a data instance in the cloud computing environment (Miller Pa. [0008]) [User identification information associated with one or more users may be added to the group, If a user's identification information is added to the group, the user may be capable of accessing the one or more secure resources associated with the group (e.g., via the permission(s) assigned to the group)] [0053, claim 6] [: receiving a secure request to permit the added user access to the secure resource; and permitting the added user access to the secure resource], wherein the user group is associated with a native security group for the data instance (Miller Pa. [0040]) [Restrictions assigned to the group may include any security enhancement mechanism (e.g., a time limit for accessing a secure resource, a type of secure resource, activities that may performed by the group with the secure resource, one or more portions of the secure resource that may be accessed by the group, etc.).], create the user group for the data instance with a permission that determines an access level for the user group (Miller Pa. [0044, Table 007]) [a number or type of secure resources available, a security level of the secure resources (e.g., low, medium, high, etc.), a project(s) to be completed by the group with access to the secure resources, a length of time associated with completion of the project(s), predetermined activities (e.g., Level 1, Level 2, etc.) to be carried out during the project(s), a location(s) of the users of the group, a security level associated with the users]; receive a request to access the data instance via the data plane interface (Miller Pa. [0045]) [A request to permit a user of a group to access a secure resource may be received], wherein the request to access the data instance is associated with a member of the created user group (Miller Pa. [0045]) [permission assigner 410 may receive a secure request to permit members of the group to run the script file (e.g., to access a secure resource)]; and 2allow performance of the request based, at least in part, on the created user group (Miller Pa. [0045]) [Permission assigner 410 may grant members of the group access to the requested secure resource (e.g., via permission to run the script file)]
It is noted that Miller does not appear explicitly disclose wherein the control plane interface is for managing the data instance and is separate from a data plane interface for accessing data of the data instance.
However, Estberg discloses wherein the control plane interface is for managing the data instance and is separate from a data plane interface for accessing data of the data instance (Estberg Pa. [0007]) [The target compliance information can be received through an interface and include a business group and evidentiary data corresponding to the business group] [0004] [Computer system compliance may be configured and monitored through a user interface provided by the compliance management system. The compliance management system automatically scans the host systems for evidence, determines a state of compliance from the evidence, and provides reports and other information to an operator]
Thus, at the time of the invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Estberg to the data management system of Estberg would have yield predictable results and resulted in an improved system, namely, a system that would identify a business group to be analyzed for technical compliance, identifying a set of evidentiary data associated with the business group (Estberg Pa. [0008])

As to claims 27-28, Miller discloses wherein the creating of the user group is performed without modifying the native security group; wherein the creating of the user group is performed without making the data instance unavailable (Miller Pa. [0026]) [Group creator 400 may permit a user (e.g., a system administrator) to create a group using an access management application (e.g., access management module]
The use of user group creation relates to well-known option in the field of data management, in order to control communication between authenticated devices that the skilled person would consider with no inventive skills.

As to claim 29, Miller discloses wherein the data storage service is further configured to: receive a second request to access the data instance via the data plane interface (Miller Pa. [0045]) [A request to permit a user of a group to access a secure resource may be received], wherein the second request to access the data instance is associated with a different member of the created user group; and deny performance of the second request based, at least in part, on the created user group (Miller Pa. [0045]) [Permission assigner 410 may grant members of the group access to the requested secure resource (e.g., via permission to run the script file)]

As to claim 30, claim 30 recites the claimed that contain similar limitations as claim 26; therefore, it is rejected under the same rationale. In addition, the combination of Miller and Estberg discloses The Human Resources business group has a control objective of "Security updates should be installed." The control objective has compliance conditions "Must have Virus Software" and "Must have virus signatures", the later of which is measured by evidentiary data of a virus signature file name and location and virus signature file version (Estberg Pa. [0056])
Thus, at the time of the invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Estberg to the data management system of Estberg would have yield predictable results and resulted in an improved system, namely, a system that would identify a business group to be analyzed for technical compliance, identifying a set of evidentiary data associated with the business group (Estberg Pa. [0008])

As to claims 31-33, claims 31-33 recite the claimed that contain respectively similar limitations as claims 27-29; therefore, they are rejected under the same rationale.

As to claims 34-41, claims 34-41 recite the claimed that contain respectively similar limitations as claims 26-33; therefore, they are rejected under the same rationale.

As to claims 42-44, claims 42-44 recite the claimed that contain respectively similar limitations as claims 26-28; therefore, they are rejected under the same rationale.

As to claim 45, claim 45 recites the claimed that contain similar limitations as claim 38; therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491